Citation Nr: 9905405	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for post operative right eye retinal detachment with 
loss of vision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from January 1943 to 
March 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a March 1995 rating decision, in 
which the RO denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for post operative 
right eye retinal detachment with loss of vision.  An NOD was 
filed that same month, and an SOC issued in August 1995.  The 
veteran filed a substantive appeal in September 1995.  In 
January 1996, the veteran testified before a hearing officer 
at the VARO in Winston-Salem, and a Hearing Officer's 
Decision was issued later that month.  Supplemental SOCs were 
issued in January 1996 and September 1998.  


FINDING OF FACT

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for post operative right eye retinal detachment with 
loss of vision, is not plausible under the law, as there is 
no competent evidence of record that the claimed disability 
resulted from VA hospitalization, medical examination, or 
treatment.  


CONCLUSION OF LAW

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for post operative right eye retinal detachment with 
loss of vision, is not well grounded.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in May and July of 
1990, the veteran underwent cataract extraction and 
intraocular lens implantation in his right and left eyes, 
respectively.  Subsequently, in January 1992, the veteran 
underwent bilateral YAG (yttrium aluminum garnet (laser)) 
capsulotomy.  Thereafter, he was diagnosed with bilateral 
macula on retinal detachment and, in May 1992, underwent a 
bilateral scleral buckling operation.  A discharge summary, 
dated that same month, noted that, on the veteran's final 
examination prior to his discharge, his vision was 20/200 for 
the right eye and 20/400 for the left eye with pin hole 
20/100-1, and that the anterior segment was reported as quiet 
and the retina flat, bilaterally.  

In June 1992, the veteran submitted a Statement in Support of 
Claim (VA Form 21-4138) in which he filed a claim of service 
connection for residuals of his eye surgery in 1990.  He 
noted that he had had problems with his eyes since they had 
been treated at that time.  

Thereafter, the RO received treatment reports from the VA 
Medical Center (VAMC) in Durham, dated in July 1992, 
September 1992, and November 1992.  These reports noted the 
veteran's complaints of vision loss in his right eye, 
accompanied by cloudy vision, and occasional floaters.  There 
were no complaints of loss of visual acuity in the left eye. 

In June 1993, the veteran submitted a VA Form 21-4138, in 
which he requested an eye examination for compensation 
purposes, and noted the lack of response to his original 
claim in June 1992.  Later that month, the RO received an 
additional VA Form 21-4138, in which the veteran complained 
that he was unable to see out of his right eye because his 
retina had been burned during the course of laser surgery in 
May 1992.  

Thereafter, in November 1993, the RO received a statement 
from Stephen Pollock, M.D., Chief of the Ophthalmology 
Section at the VAMC in Durham.  Dr. Pollock noted that the 
veteran was 68 years old and suffered from multiple medical 
problems, including diabetes, hypertension, peripheral 
vascular disease, peptic ulcer disease, and arthritis.  He 
reported that the veteran had undergone successful cataract 
extraction and intraocular lens implantation in both eyes in 
1990, with postoperative acuity in both eyes in the range of 
20/30.  Dr. Pollock also reported that, in May 1992, the 
veteran had been found to have bilateral rhegmatogenous 
retinal detachments associated with acuities of 10 foot/200 
of the right eye, and 20/30-3 of the left eye.  He 
subsequently underwent scleral buckling operations on both 
eyes, and in each case there were no complications and 
retinal re-attachment was achieved.  At the time of discharge 
the veteran's visual acuity in his right eye was measured as 
20/200.  Dr. Pollock further reported that the veteran 
thereafter developed proliferative vitreo-retinopathy in his 
right eye, complicated by a total retinal detachment and 
severe visual loss.  Despite undergoing a vitrectomy/ 
membrane peeling/endo-laser/gas tamponade in March 1993, the 
veteran never regained usable vision in the right eye, 
although, during an examination in October 1993, visual 
acuity in the veteran's left eye was measured as 20/30.  

Dr. Pollock additionally reiterated that no surgical 
complications had occurred during the initial right eye 
scleral buckling operation, and the retina had not been 
"burned," nor did it "fall apart."  He stated that a 
freezing treatment (cryopexy) was applied to the eye during 
surgery for the purpose of inducing adhesion between the 
detached retina and the underlying layer of the eye wall.  
This, reported Dr. Pollock, was a standard part of retinal 
detachment surgery.  In addition, Dr. Pollock noted that the 
horseshoe-shaped tears in the veteran's right eye retina were 
pre-existing and the cause of the retinal detachment, and not 
a consequence of surgical intervention.  In summary, Dr. 
Pollock expressed the opinion that the veteran's allegations 
concerning treatment received at the VAMC Durham, and the 
resulting loss of sight in his right eye, were unfounded.  

In August 1994, the veteran submitted a copy of a May 1992 
operation note which described the scleral buckling procedure 
on his right eye.  In a March 1995 rating action, the 
veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151, for post operative right eye retinal 
detachment with loss of vision, was denied.  That same month, 
the veteran submitted VAMC Durham progress notes, dated in 
May 1992.  These records reported findings and treatment 
associated with loss of vision and possible retinal 
detachment in the veteran's right eye.  

In November 1995, the RO received a VAMC Durham discharge 
summary, dated from October 1995 to November 1995.  This 
summary was unrelated to the veteran's claim, noting 
treatment for a coronary artery bypass graft.

In January 1996, the veteran testified before a hearing 
officer at the VARO in Winston-Salem.  Under questioning, the 
veteran recounted his treatment history at the VAMC in Durham 
for his eyes, and stated that he knew of other veterans who 
had also undergone laser treatment in May of 1992 for 
detached retinas, and suffered the same loss of sight in one 
eye.  The veteran also testified that he had never been told 
of the possible consequences of losing his eyesight as a 
result of laser surgery, and stated that a doctor at VAMC 
Durham had revealed to him that the individual who had 
performed the laser surgery had burned the veteran's retina 
so badly that it had fallen apart.  

In April 1997, the RO requested a VA ophthalmological review 
of the veteran's treatment at the VAMC in Durham.  In May 
1997, the RO received a report from Willard McCloud, M.D., a 
Consultant in Ophthalmology.  Dr. McCloud noted that the 
veteran had had cataract surgery in 1990.  The physician 
stated that among the possible complications of cataract 
surgery is retinal detachment, and that aphakic and 
pseudophakic eyes may have a higher incidence of retinal 
detachment.  He stated that the veteran had returned in 1992 
with a retinal tear of the right eye, with detachment also 
found in the left eye.  In assessing the issue of a 
relationship, in this particular case, between the veteran's 
surgery and his subsequently claimed disability, Dr. McCloud 
noted that any correlation of the retinal tear in 1992 to the 
previous surgery would be difficult to ascertain because of 
the different types of detachment, and also due to the fact 
that the veteran's medical chart disclosed that he suffered 
from diabetes and hypertension.

Dr. McCloud further opined that technical repair of the 
retinal detachment was a success in the veteran's case, but 
that this did not necessarily guarantee that vision would be 
return to pre-detachment levels.  The veteran's second 
detachment was noted to be the result of proliferative 
vitreo-retinopathy, which Dr. McCloud indicated was probably 
due to past history and the veteran's medical problems.  Dr. 
McCloud's conclusion was that the additional vision loss of 
the right eye was not due to VA medical care, but due to the 
natural progression of proliferative vitreo-retinopathy in 
addition to the veteran's overall, prexisting medical 
condition.  

In October 1998, the RO received a Statement in Support of 
Claim, dated that same month, in which the veteran reiterated 
his contentions that other veterans had suffered loss of 
vision after laser surgery in May 1992, and that he had been 
told by a VA doctor that, during the course of the laser 
surgery, his retina had been burned badly.  

II.  Analysis

The veteran essentially contends that, as a result of 
treatment he received at the VAMC in Durham, he suffers from 
severe loss of vision in his right eye, and thus warrants 
compensation under 38 U.S.C.A. § 1151.  

The governing statutory law as to the veteran's claim is set 
forth at 38 U.S.C.A. § 1151.  That section provides that, 
when a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensa-tion, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1998).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Veterans Appeals. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court of 
Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  The 
interim rule was later adopted as a final rule, 61 Fed. Reg. 
25,787 (May 23, 1996), and codified at 38 C.F.R. § 3.358(c) 
(1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's initial claim for benefits 
under section 1151 was filed in June 1992.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well-grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Veterans Appeals has repeatedly held that, for a 
service connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  Epps, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Opinions of the VA General Counsel have held that there are 
similarities, including the well-grounded requirement, in the 
adjudication of service connection claims and claims for 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  In addition, the Court has ruled that a claimant 
under the provisions of 38 U.S.C.A. § 1151 must submit 
sufficient evidence to make a claim well grounded.  Ross v. 
Derwinski, 3 Vet.App. 141, 144 (1992); Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from VA 
hospitalization, medical examination, or treatment.

In this particular case, the veteran has complained that the 
vision in his right eye was permanently impaired due to 
treatment he received, beginning in 1990, at the VAMC in 
Durham.  The medical evidence of record supports the 
conclusion that the veteran suffers from a severe loss of 
vision in his right eye.  However, the Board is unable to 
discern any competent evidence in the record which 
establishes, or even tends to establish, that the claimed 
disability resulted from VA hospitalization or medical or 
surgical treatment.  38 C.F.R. § 3.358(a), (c).  This 
requirement is the same under both the pre- and the post-
Gardner analysis, and goes to the fundamental question of 
whether the veteran received VA treatment which led, without 
regard to fault or accident, to the disability for which he 
claims section 1151 benefits.

In this regard we note that Dr. Pollock, the chief of 
ophthalmology at the Durham VAMC, reported that no 
complications had occurred during, or as a result of, 
treatment the veteran received for his right eye disorder.  
Dr. Pollock also indicated that the various abnormalities in 
the right eye were not a consequence of surgical 
intervention.  The RO, in reviewing the veteran's claim, also 
secured an additional medical opinion from an ophthalmology 
consultant, Dr. McCloud.  After review of the veteran's 
medical treatment record, Dr. McCloud reported that technical 
repair of the initial retinal detachment had been a success 
in the veteran's case, but that this did not necessarily 
guarantee that vision would be returned to pre-detachment 
levels.  Dr. McCloud also noted that any correlation of the 
retinal tear in 1992 to the previous surgery would be 
difficult to ascertain because of the different types of 
detachment, and due to the fact that the veteran suffered 
other medical disorders, including diabetes and hypertension.  
He then concluded the additional loss of vision in the 
veteran's right eye was not due to VA medical care, but due 
to the natural progression that could occur with 
proliferative vitreo-retinopathy, in addition to the 
veteran's preexisting medical conditions.  

Clearly, this matter involves complicated procedures 
performed by specialists, and the Board is not permitted to 
draw inferences as to medical causation or etiology without a 
solid foundaton in the record.  See Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).  We recognize that the Court has 
emphasized, with regard to medical nexus evidence required to 
well ground a claim, "that no template is possible that will 
apply to the almost infinite number of fact situations that 
can arise."  Bloom v. West, ___ Vet.App. ___, No. 97-1463, 
slip op. at 4 (Feb. 10, 1999).  In so stating, the Court 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Id.  Therefore, the opinions of Dr. Pollack and Dr. McCloud 
are of great significance to the Board.  Based upon their 
assessments of this case, which they provided after reviewing 
the veteran's extensive medical records, we find inescapable 
the conclusion that, to whatever extent the veteran's visual 
acuity became worse after the procedures performed on his 
right eye, any such additional disability reflected the 
natural progress of the disorders for which the treatment was 
provided, and is not compensable, pursuant to 38 C.F.R. § 
3.358(b)(2).

As discussed above, one of the basic elements of a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 is that 
there must be additional disability as a result of VA 
hospitalization, medical examination, or treatment.  Here, 
although the veteran contends that the loss of vision in his 
right eye is the result of VA treatment, the medical evidence 
of record suggests otherwise.  In addition, we have 
considered the veteran's contentions that other veterans who 
received a similar-type laser treatment on their eyes in May 
1992 also suffered severe visual loss, and that the veteran 
was informed that his retina had been burned badly as a 
result of his laser surgery.  The Board finds none of the 
evidence of record supports those anecdotal allegations, nor 
has the veteran offered any specific information such as whom 
he spoke to, or when.  In any event, under the law, only the 
evidence pertinent to the veteran's own case is relevant to a 
determination as to whether he is entitled to benefits under 
section 1151.

In essence, the only evidence which would relates any 
additional loss of vision in the right eye to the surgery and 
other treatment which the veteran underwent is the veteran's 
own contentions.  Such lay assertions, although they may be 
sincerely felt, do not constitute competent medical evidence 
sufficient to well ground a claim for section 1151 benefits.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran has also claimed that he was not made aware of 
the possible complications which could result from the 
surgical procedures performed on his eyes.  A review of the 
evidence reflects a "Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures" medical record, signed by the veteran, and dated 
in January 1992.  This record noted the possible 
complications from laser surgery (YAG), to include vision 
loss.  It does appear, therefore, that the veteran did have 
knowledge of the possible complications associated with laser 
surgery.  However, under the Gardner case, cited above, there 
is no indication that the veteran's consent to treatment is 
in any way dispositive in a claim for section 1151 benefits.

In view of the foregoing, the Board holds, based upon the 
evidence in this case, that the disability claimed by the 
veteran under 38 U.S.C.A. § 1151, i.e., post operative right 
eye retinal detachment with loss of vision, does not 
constitute a disability resulting from VA medical treatment.  
Accordingly, the claim is not well grounded, and benefits 
under section 1151 may not be granted.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for post operative right eye retinal detachment with 
loss of vision, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


